DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-8 and 10-20 are pending and claims 2 and 9 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. CN104168218A (listed in applicant submitted IDS), hereinafter Lin in view of Oyman et al. US20190215729A1, hereinafter Oyman with priority Provisional Application US62/643,541 filed on 2018-03-15, hereinafter Oyman’541, and further in view of Lee et al. US20180295050A1, hereinafter Lee.
Regarding claim 1, Lin teaches a data processing method, comprising:
obtaining, by a first terminal, packet delay budget adjustment information, 
(Lin: page 15 Step 401: Acquire a communication scenario of the current communication process. And pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay);
wherein the obtaining, by a first terminal, packet delay budget adjustment information (Lin: page 15 Step 401: Acquire a communication scenario of the current communication process) comprises 
and wherein the packet delay budget adjustment information is determined by the network device or the second terminal (Lin: page 16 6th para. first terminal, when the first buffering maximum length is adjusted, can only be adjusted it within the scope of the first default value, and this first default value scope can be determined according to the time delay tolerance of current communication scenes);
adjusting, by the first terminal, a size of a jitter buffer (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay); and
buffering, by the first terminal, data based on the adjusted jitter buffer (Lin: pages 16-17 Step 406 Step 406: buffer the data packet of the current communication process in the jitter buffer according to the first buffering delay).
It is noted that Lin does not explicitly disclose: receiving, by the first terminal, the packet delay budget adjustment information from a network device or from second terminal;
adjusting, by the first terminal, a size of a jitter buffer based on an adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range indicated in the received packet delay budget adjustment information determined by the network device or the second terminal.
However, Oyman from the same or similar fields of endeavor teaches the use of: receiving, by the first terminal, the packet delay budget adjustment information from a network device or from second terminal (Oyman: para. [0037] UEs 101 to exchange information about specific RAN capabilities that would be relevant in influencing the remote UE's 101 adaptation and impact the e2e quality of the VoLTE call. Such RAN capabilities may include RAN delay budget reporting. Para. [0074] signaling of DBI across UEs 101: (i) an MTSI receiver can indicate available delay budget to an MTSI sender, and (ii) an MTSI sender can explicitly request delay budget from an MTSI receiver; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES);
adjusting, by the first terminal, a size of a jitter buffer based on an adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range indicated in the received packet delay budget adjustment information determined by the network device or the second terminal (Oyman: Para. [0083] teaches UE 101 a detects relatively high packet losses (e.g., operation 403) after monitoring reception of RTP packets, also by monitoring RTCP sender and receiver reports, and applying the highest possible jitter buffer according to the reference JBM subject to the JBM compliance (performance) requirement(s) of MTSI. Adjusting the jitter butter based on JBM compliance requirement(s), in para. [0130-0131] The adaptation control logic (also referred to as “buffer control logic”) is configured to adjust playback delay, and the operation of the adaptation functionality makes decisions on the buffering delay adjustments and required media adaptation actions based on the buffer status (e.g., average buffering delay, buffer occupancy, etc.) and input from the network analyzer. External control input, including RTCP inputs/statistics from the sender, can be used, for example, to enable inter-media synchronization, to adapt the jitter buffer, and/or other external scaling requests. This RCTP inputs are of RCTP messages between MTSI sender and receiver, in para. [0074-0076 & 0080 & 0037] an MTSI client (e.g., a UE 101) supporting DBI may offer ‘Delay Budget Information’ (DBI) signaling in SDP for all media streams containing speech and/or video. DBI may be offered by including the a=rtcp-fb attribute with the DBI type under the relevant media line scope. DBI signaling involves RTCP feedback signaling to carry both available additional delay budget from the MTSI receiver to the MTSI sender, and requested additional delay budget from the MTSI sender to the MTSI receiver… Such RTCP-based signaling of DBI can also be used by an MTSI receiver to indicate delay budget availability created via other means such as jitter buffer size adaptation. The signaling of available or requested additional DBI may use RTCP feedback messages as specified in IETF RFC 4585; para. [0036] a delay budget reporting framework has been specified so that the VoLTE coverage can be effectively enhanced by relaxing the air interface delay budget. This involves the UE 101 using RRC signaling to report DBI. Oyman’541: page 7 Fig. 2 step 3, page 6 - 4. SIGNALING FLOWS ON USAGE OF RAN DELAY BUDGET REPORTING IN MTSI). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Oyman in the method of Lin. One of ordinary skill in the art would be motivated to do so to increase the retransmission times in order to reduce the packet loss (Oyman: para. [0036]), and improve the reliability of its transmissions (Oyman: para. [0037]).
It is noted that Lin and Oyman do not explicitly disclose: wherein the packet delay budget adjustment information is determined by the network device or the second terminal;
the received packet delay budget adjustment information determined by the network device or the second terminal.
However, Lee from the same or similar fields of endeavor teaches the use of:
wherein the packet delay budget adjustment information is determined by the network device or the second terminal; the received packet delay budget adjustment information determined by the network device or the second terminal (Lee: para. [0088] and FIG. 6 adjusting a target delay value of a de-jitter buffer is shown and generally designated 600. In a particular implementation, the method 600 may be performed by the system 100 (or the de-jitter buffer control circuitry 130) of FIG. 1, the first device 102, the second device 120, or another device or system, such as a mobile device or a base station. And para. [0089 & 0046] method 600 includes determining an arrival delay value based on previously received audio packets, at 602. For example, arrival delay value may include or correspond to the arrival delay value 142 of FIG. 1, the arrival delay value 302 of FIG. 3, the arrival delay value 402 of FIG. 4, or the arrival delay value 502 of FIG. 5. To illustrate, the de jitter buffer control circuitry 130 of the second device 120 may determine the arrival delay value 142. The arrival delay value indicates an estimated average network delay associated with the previously received packets. The arrival delay value comprises an average of the reference delay values of the received audio packets. The target delay value represents an amount of time the first audio packet is buffered by the de jitter buffer prior to output of the first audio packet from the de-jitter buffer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method of Lin and Oyman. One of ordinary skill in the art would be motivated to do so in order to determine a target delay value that more accurately reflects delay within a network at a particular time, the target delay value (i.e., a default target delay value) may be adjusted based on an estimated network delay (Lee: para. [0022]).

Regarding claim 3, Lin, Oyman and Lee teach the method according to claim 1, wherein the first terminal receives the packet delay budget adjustment information from the second terminal (Oyman: para. [0037] UEs 101 to exchange information about specific RAN capabilities that would be relevant in influencing the remote UE's 101 adaptation and impact the e2e quality of the VoLTE call. Such RAN capabilities may include RAN delay budget reporting. Para. [0074] signaling of DBI across UEs 101: (i) an MTSI receiver can indicate available delay budget to an MTSI sender, and (ii) an MTSI sender can explicitly request delay budget from an MTSI receiver; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES) via an application layer message (Oyman: para. [0043] CMR/RTCP-APP/TMMBR/TMMBN signaling, and para. [0037] MTSI sender's ability to leverage the available delay budget to further improve the reliability of its transmissions; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES, and page 6 last paragraph). One of ordinary skill in the art would be motivated to do so to increase the retransmission times in order to reduce the packet loss (Oyman: para. [0036]), and improve the reliability of its transmissions (Oyman: para. [0037]).

Regarding claim 4, Lin, Oyman and Lee teach the method according to claim 3, wherein the application layer message comprises a real-time transport control protocol (RTCP) codec mode request (CMR) message, or a real-time transport protocol (RTP) CMR message (Oyman: para. [0043] CMR/RTCP-APP/TMMBR/TMMBN signaling, and para. [0037] MTSI sender's ability to leverage the available delay budget to further improve the reliability of its transmissions; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES, and page 6 last paragraph). One of ordinary skill in the art would be motivated to do so to increase the retransmission times in order to reduce the packet loss (Oyman: para. [0036]), and improve the reliability of its transmissions (Oyman: para. [0037]).

Regarding claim 5, Lin, Oyman and Lee teach the method according to claim 1, wherein the packet delay budget adjustment information comprises a packet delay budget adjustment amount (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay), a packet delay budget adjustment range, or a packet delay budget expected by the second terminal (Oyman: para. [0037] UEs 101 to exchange information about specific RAN capabilities that would be relevant in influencing the remote UE's 101 adaptation and impact the e2e quality of the VoLTE call. Such RAN capabilities may include RAN delay budget reporting. Para. [0074] signaling of DBI across UEs 101: (i) an MTSI receiver can indicate available delay budget to an MTSI sender, and (ii) an MTSI sender can explicitly request delay budget from an MTSI receiver; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES). One of ordinary skill in the art would be motivated to do so to increase the retransmission times in order to reduce the packet loss (Oyman: para. [0036]), and improve the reliability of its transmissions (Oyman: para. [0037]).

Regarding claims 8, Lin teaches an apparatus, applied to a first terminal and comprising (Lin: the content of the invention) at least one processor, configured to invoke a program stored in a memory, wherein the program, when executed by the at least one processor (Lin: page 23 1st paragraph the steps of implementing the above embodiments may be completed by hardware, or may be instructed by a program to execute related hardware, and the program may be stored in a computer readable storage medium), causes the apparatus to:
obtain packet delay budget adjustment information (Lin: page 15 Step 401: Acquire a communication scenario of the current communication process. And pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay), 
wherein obtaining the packet delay budget adjustment information (Lin: page 15 Step 401: Acquire a communication scenario of the current communication process) comprises 
and wherein the packet delay budget adjustment information is determined by the network device or the second terminal (Lin: page 16 6th para. first terminal, when the first buffering maximum length is adjusted, can only be adjusted it within the scope of the first default value, and this first default value scope can be determined according to the time delay tolerance of current communication scenes);

adjust a size of a jitter buffer (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay); and
buffer data based on a adjusted jitter buffer (Lin: pages 16-17 Step 406 Step 406: buffer the data packet of the current communication process in the jitter buffer according to the first buffering delay).
It is noted that Lin does not explicitly disclose: receiving the packet delay budget adjustment information from a network device or from second terminal;
adjusting a size of a jitter buffer based on a adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range indicated in the received packet delay budget adjustment information determined by the network device or the second terminal.
However, Oyman from the same or similar fields of endeavor teaches the use of: receiving the packet delay budget adjustment information from a network device or from second terminal (Oyman: para. [0037] UEs 101 to exchange information about specific RAN capabilities that would be relevant in influencing the remote UE's 101 adaptation and impact the e2e quality of the VoLTE call. Such RAN capabilities may include RAN delay budget reporting. Para. [0074] signaling of DBI across UEs 101: (i) an MTSI receiver can indicate available delay budget to an MTSI sender, and (ii) an MTSI sender can explicitly request delay budget from an MTSI receiver; Oyman’541: page 8 5. EXAMPLE EMBODIMENTS OF SDP-BASED NEGOTIATION OF RAN CAPABILITIES);
adjusting a size of a jitter buffer based on a adjusted packet delay budget, a packet delay budget adjustment amount, or a packet delay budget adjustment range indicated in the received packet delay budget adjustment information determined by the network device or the second terminal (Oyman: Para. [0083] teaches UE 101 a detects relatively high packet losses (e.g., operation 403) after monitoring reception of RTP packets, also by monitoring RTCP sender and receiver reports, and applying the highest possible jitter buffer according to the reference JBM subject to the JBM compliance (performance) requirement(s) of MTSI. Adjusting the jitter butter based on JBM compliance requirement(s), in para. [0130-0131] The adaptation control logic (also referred to as “buffer control logic”) is configured to adjust playback delay, and the operation of the adaptation functionality makes decisions on the buffering delay adjustments and required media adaptation actions based on the buffer status (e.g., average buffering delay, buffer occupancy, etc.) and input from the network analyzer. External control input, including RTCP inputs/statistics from the sender, can be used, for example, to enable inter-media synchronization, to adapt the jitter buffer, and/or other external scaling requests. This RCTP inputs are of RCTP messages between MTSI sender and receiver, in para. [0074-0076 & 0080 & 0037] an MTSI client (e.g., a UE 101) supporting DBI may offer ‘Delay Budget Information’ (DBI) signaling in SDP for all media streams containing speech and/or video. DBI may be offered by including the a=rtcp-fb attribute with the DBI type under the relevant media line scope. DBI signaling involves RTCP feedback signaling to carry both available additional delay budget from the MTSI receiver to the MTSI sender, and requested additional delay budget from the MTSI sender to the MTSI receiver… Such RTCP-based signaling of DBI can also be used by an MTSI receiver to indicate delay budget availability created via other means such as jitter buffer size adaptation. The signaling of available or requested additional DBI may use RTCP feedback messages as specified in IETF RFC 4585. para. [0036] a delay budget reporting framework has been specified so that the VoLTE coverage can be effectively enhanced by relaxing the air interface delay budget. This involves the UE 101 using RRC signaling to report DBI; Oyman’541: page 7 Fig. 2 step 3, page 6 - 4. SIGNALING FLOWS ON USAGE OF RAN DELAY BUDGET REPORTING IN MTSI). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Oyman in the method of Lin. One of ordinary skill in the art would be motivated to do so to increase the retransmission times in order to reduce the packet loss (Oyman: para. [0036]), and improve the reliability of its transmissions (Oyman: para. [0037]).
It is noted that Lin and Oyman do not explicitly disclose: wherein the packet delay budget adjustment information is determined by the network device or the second terminal;
the received packet delay budget adjustment information determined by the network device or the second terminal.
However, Lee from the same or similar fields of endeavor teaches the use of:
wherein the packet delay budget adjustment information is determined by the network device or the second terminal; the received packet delay budget adjustment information determined by the network device or the second terminal (Lee: para. [0088] and FIG. 6 adjusting a target delay value of a de-jitter buffer is shown and generally designated 600. In a particular implementation, the method 600 may be performed by the system 100 (or the de-jitter buffer control circuitry 130) of FIG. 1, the first device 102, the second device 120, or another device or system, such as a mobile device or a base station. And para. [0089 & 0046] method 600 includes determining an arrival delay value based on previously received audio packets, at 602. For example, arrival delay value may include or correspond to the arrival delay value 142 of FIG. 1, the arrival delay value 302 of FIG. 3, the arrival delay value 402 of FIG. 4, or the arrival delay value 502 of FIG. 5. To illustrate, the de jitter buffer control circuitry 130 of the second device 120 may determine the arrival delay value 142. The arrival delay value indicates an estimated average network delay associated with the previously received packets. The arrival delay value comprises an average of the reference delay values of the received audio packets. The target delay value represents an amount of time the first audio packet is buffered by the de jitter buffer prior to output of the first audio packet from the de-jitter buffer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method of Lin and Oyman. One of ordinary skill in the art would be motivated to do so in order to determine a target delay value that more accurately reflects delay within a network at a particular time, the target delay value (i.e., a default target delay value) may be adjusted based on an estimated network delay (Lee: para. [0022]).

Regarding claims 10-12, Lin, Oyman and Lee disclose all the limitations as discussed in the rejection of claims 3-5, and therefore apparatus claims 10-12 are rejected using the same rationales.

Regarding claims 15-18, Lin teaches an non-transitory computer-readable storage medium, comprising a program, wherein when the program is executed by at least one processor (Lin: page 23 1st paragraph the steps of implementing the above embodiments may be completed by hardware, or may be instructed by a program to execute related hardware, and the program may be stored in a computer readable storage medium), the at least one processor is caused to: and Lin, Oyman and Lee disclose all the limitations as discussed in the rejection of claims 1 and 3-5, and therefore nt-CRM claims 15-18 are rejected using the same rationales.

Claims 6-7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Oyman and Lee as applied to claims 1, 8 and 15 above, and further in view of Bertze et al. US 20140226476 A1, hereinafter Bertze.
Regarding claim 6, Lin, Oyman and Lee teaches method according to claim 1, wherein the packet delay budget adjustment information indicates the packet delay budget adjustment amount (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay), and it is noted that Lin, Oyman and Lee do not explicitly disclose: wherein the packet delay budget adjustment amount is a positive value, and wherein the packet delay budget adjustment information indicates an increase amount of a packet delay budget; and the adjusting, by the first terminal, a size of a jitter buffer based on the packet delay budget adjustment information comprises: increasing, by the first terminal, the size of the jitter buffer based on the packet delay budget adjustment amount.
However, Bertze from the same or similar fields of endeavor teaches the use of: wherein the packet delay budget adjustment amount is a positive value, and wherein the packet delay budget adjustment information indicates an increase amount of the packet delay budget; and the adjusting, by the first terminal, a size of a jitter buffer based on the packet delay budget adjustment information comprises: increasing, by the first terminal, the size of the jitter buffer based on the packet delay budget adjustment amount (Bertze: para. [0008] an adaptive jitter buffer may have a capability to dynamically adjust its size to balance the delay/late-loss tradeoff. An adaptive jitter buffer may continuously adjust its size according to measurements of jitter for previous IP data packets in the flow. An adaptive jitter buffer uses measurements of IP data packet arrival times and current jitter buffer status to determine a desired jitter buffer size. When increased jitter is detected, for example, jitter buffer size may be increased to reduce a likelihood of late-losses, and when reduced jitter is detected, jitter buffer size may be reduced to reduce voice-to-mouth delay. The reduction/increase of buffer size may be accomplished by compressing or expanding some speech data packets/frames during play-out (referred to as time scaling) at the expense of further impairments to the quality of the reproduced speech. As Bertze teaches increases the size of the jitter buffer based on the measurement, such measurement of Bertze would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the measurement result as a positive value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Bertze in the method of Lin, Oyman and Lee. One of ordinary skill in the art would be motivated to do so for storing a greater number of IP data packets in a jitter buffer (i.e., increasing a size of the jitter buffer) may thus reduce a likelihood of late-losses, at the expense of increasing an overall mouth-to-ear delay. Conversely, storing a lesser number of IP data packets in a jitter buffer (i.e., reducing a size of the jitter buffer) may reduce an overall mouth-to-ear delay at the expense of increasing a likelihood of late-losses (Bertze: para. [0007]).

Regarding claim 7, Lin, Oyman and Lee teaches method according to claim 1, wherein the packet delay budget adjustment information indicates the packet delay budget adjustment amount (Lin: pages 15-16 Step 402: When the communication scenario is an interactive communication scenario, set a maximum buffer length to a maximum length of the first buffer according to a delay tolerance corresponding to the interactive communication scenario, and set a buffer delay to be a first buffer delay), 
and it is noted that Lin, Oyman and Lee do not explicitly disclose: wherein the packet delay budget adjustment amount is a negative value, and wherein the packet delay budget adjustment information indicates a decrease amount of a packet delay budget; and the adjusting, by the first terminal, a size of a jitter buffer based on the packet delay budget adjustment information comprises: decreasing, by the first terminal, the size of the jitter buffer based on the packet delay budget adjustment amount.
However, Bertze from the same or similar fields of endeavor teaches the use of: wherein the packet delay budget adjustment amount is a negative value, and wherein the packet delay budget adjustment information indicates a decrease amount of the packet delay budget; and the adjusting, by the first terminal, a size of a jitter buffer based on the packet delay budget adjustment information comprises: decreasing, by the first terminal, the size of the jitter buffer based on the packet delay budget adjustment amount. (Bertze: para. [0008] an adaptive jitter buffer may have a capability to dynamically adjust its size to balance the delay/late-loss tradeoff. An adaptive jitter buffer may continuously adjust its size according to measurements of jitter for previous IP data packets in the flow. An adaptive jitter buffer uses measurements of IP data packet arrival times and current jitter buffer status to determine a desired jitter buffer size. When increased jitter is detected, for example, jitter buffer size may be increased to reduce a likelihood of late-losses, and when reduced jitter is detected, jitter buffer size may be reduced to reduce voice-to-mouth delay. The reduction/increase of buffer size may be accomplished by compressing or expanding some speech data packets/frames during play-out (referred to as time scaling) at the expense of further impairments to the quality of the reproduced speech. As Bertze teaches decreases the size of the jitter buffer based on the measurement, such measurement of Bertze would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the measurement result as a negative value). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Bertze in the method of Lin, Oyman and Lee. One of ordinary skill in the art would be motivated to do so for storing a greater number of IP data packets in a jitter buffer (i.e., increasing a size of the jitter buffer) may thus reduce a likelihood of late-losses, at the expense of increasing an overall mouth-to-ear delay. Conversely, storing a lesser number of IP data packets in a jitter buffer (i.e., reducing a size of the jitter buffer) may reduce an overall mouth-to-ear delay at the expense of increasing a likelihood of late-losses (Bertze: para. [0007]).

Regarding claims 13-14, Lin, Oyman, Lee and Bertze teach discloses all the limitations as discussed in the rejection of claims 6-7, and therefore apparatus claims 13-14 are rejected using the same rationales.

Regarding claims 19-20, Lin, Oyman, Lee and Bertze disclose all the limitations as discussed in the rejection of claims 6-7, and therefore nt-CRM claims 19-20 are rejected using the same rationales.


Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 1, 8 and 15 (pages 7-9), applicant submits that
Oyman — at best — teaches that the MTSI sender, based on the availability information from the MTSI receiver, determines how much delay budget can request from nNB/gNB. Oyman does not, however, teach or suggest that the network device or the second terminal determines the pocket delay budget adjustment information used by the first terminal to adjust a size of a jitter buffer, as recited in amended claim 1.
As such, Applicant respectfully submits that Oyman has not been shown to teach or suggest each and every one of the elements recited in claim 1.
However, Lin in page 16 6th para. teaches first terminal, when the first buffering maximum length is adjusted, can only be adjusted it within the scope of the first default value, and this first default value scope can be determined according to the time delay tolerance of current communication scenes. 
In addition, Oyman in para. [0036] teaches a delay budget reporting framework has been specified so that the VoLTE coverage can be effectively enhanced by relaxing the air interface delay budget. This involves the UE 101 using RRC signaling to report DBI.
That both Lin and Oyman teach the claim limitation “the packet delay budget adjustment information is determined by the second terminal”
Furthermore, Lee et al. US20180295050A1 in para. [0088] and FIG. 6 adjusting a target delay value of a de-jitter buffer is shown and generally designated 600. In a particular implementation, the method 600 may be performed by the system 100 (or the de-jitter buffer control circuitry 130) of FIG. 1, the first device 102, the second device 120, or another device or system, such as a mobile device or a base station. And para. [0089 & 0046] method 600 includes determining an arrival delay value based on previously received audio packets, at 602. For example, arrival delay value may include or correspond to the arrival delay value 142 of FIG. 1, the arrival delay value 302 of FIG. 3, the arrival delay value 402 of FIG. 4, or the arrival delay value 502 of FIG. 5. To illustrate, the de jitter buffer control circuitry 130 of the second device 120 may determine the arrival delay value 142. The arrival delay value indicates an estimated average network delay associated with the previously received packets. Lee teaches the claim limitation “wherein the packet delay budget adjustment information is determined by the network device or the second terminal”, and thus the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Bruhn US 20120323568 A1 teaches in FIG. 3c, an available end-to-end delay budget 302 on transmission, e.g. by increasing the number of allowed re-transmissions in an H-ARQ (Hybrid Automatic Repeat reQuest) protocol, or by increasing a jitter buffer length, or, by using longer and more efficient channel codes or longer interleaving, in exchange for spending less delay in the source codec, all at the price of only slightly sacrificing the source coding efficiency.
Sun et al. US 20150350099 A1 in para. [0006] teaches jitter buffer according to any one of EEE's 1-5, wherein the inter-talkspurt delay jitter estimator is configured to estimate the offset value of the delay of the first frame in the current talkspurt with respect to the delay of the latest anchor frame in a previous talkspurt immediately previous to the current talkspurt
Sun et al. US 20200127577 A1 in para. [0123] teaches controlling a jitter buffer is provided. According to the method, an offset value of the delay of a first frame in the current talkspurt is estimated with respect to the delay of a latest anchor frame in a previous talkspurt, and is used to, together with a long term length of the jitter buffer for each frame, to adjust a length of the jitter buffer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468